Judgment affirmed.

The motion for a new trial was on the grounds that the verdict was contrary to law and without evidence to support it. One Cawthon testified: Allen and John Stafford contended that I owed them 40 cents for picking cotton. On the 22d day of September last I was on my way from Sunnyside in my wagon on the road, and in a hollow between two hills John and Allen Stafford were on the roadside. Both of them had rocks in their hands, and they dunned or asked me for the money, drawing back their hands. I started to jump out of my wagon, taking in my hand a wagon-standard about the size of a chair-post, about two and one half feet long and one and one half inches in diameter, jumping out on the side defendant was on. At that time one of the boys threw a rock and struck me on the side. Then they required me to pay them for cotton picking, and I paid them 40 cents, got into my wagon and went home. I told these two boys that they could come and pick cotton for me if they wished. I never took out warrant for their arrest until a month afterwards.
Defendant stated that he only asked Cawthon for his money that he owed him, and Cawthon, with an oath, *208grabbed the wagon-standard and jumped out of the wagon, when, in self-defence, he threw the rock at him, and Cawthon then paid him the 40 cents, and afterwards wanted him to pick cotton for him.
W. T. Dicken, for plaintiff in error.
M. W. Beck, solicitor-general, contra.